 Case 3:20-cv-00506-L-BN Document 32 Filed 08/16/21                     Page 1 of 2 PageID 941



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ANTHONY DERON FRAZIER,                            §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §   Civil Action No. 3:20-CV-506-L-BN
                                                  §
SOCIAL SECURITY                                   §
ADMINISTRATION,                                   §
                                                  §
                 Defendant.                       §

                                              ORDER

       On July 27, 2021, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (Doc. 30) (“Report”) was entered, recommending that the court affirm the decision

of the Commissioner of Social Security Administration (“Commissioner”). Plaintiff filed objections

to the Report on August 9, 2021, contending that he is disabled and entitled to social security

benefits because records from Veteran Affairs reflect that he is homeless and totally and permanently

disabled. He contends that he has a universal right to social security benefits and that the Social

Security Administration treats African Americans differently than persons of other races in

determining who is disabled and entitled to social security benefits.

       Notwithstanding Plaintiff’s disagreement and objections to the contrary, the court determines,

after considering the file, record in this case, and Report, and conducting a de novo review of that

portion of the Report to which objection was made, that the magistrate judge’s findings and

conclusions are correct. The court, therefore, accepts the magistrate judge’s findings and conclusions




Order – Page 1
 Case 3:20-cv-00506-L-BN Document 32 Filed 08/16/21                Page 2 of 2 PageID 942



as those of the court; overrules Plaintiff’s objections; affirms the Commissioner’s decision; and

dismisses with prejudice this appeal.

       It is so ordered this 16th day of August, 2021.




                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
